                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
ADW                                             271 Cadman Plaza East
F. #2019R01233                                  Brooklyn, New York 11201



                                                April 17, 2020

By E-mail

The Honorable James Orenstein
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:    In re: Application for Warrant to Search the Contents of Certain
                    Cellular Devices
                    Miscellaneous Docket No. Case No. 20-212M

Dear Judge Orenstein:

             The government respectfully moves for an order unsealing the search warrant
and underlying affidavit in the above-captioned matter.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:              /s/
                                                Andrew Wang
                                                Assistant U.S. Attorney
                                                (718) 254-6311
Enclosure

cc:   Clerk of Court (by E-mail)
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

IN RE: APPLICATION FOR                              ORDER
WARRANT TO SEARCH THE
CONTENTS OF CERTAIN                                 20-MC-0212
CELLULAR DEVICES

--------------------------X




              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Andrew Wang, for

an order unsealing the search warrant and underlying affidavit in the above-captioned matter.

              WHEREFORE, it is ordered that the search warrant and underlying affidavit in

the above-captioned matter be unsealed.


Dated: Brooklyn, New York
       April 17, 2020

                                                                    Digitally signed by James
                                           James Orenstein Orenstein
                                                           Date: 2020.04.17 12:36:09 -04'00'

                                           HONORABLE JAMES ORENSTEIN
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
